Citation Nr: 1008565	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-37 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right knee condition. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to March 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a right 
knee condition which he sustained during service.  In an 
April 2007 statement, he contends that he injured his knee 
while doing a brigade run for physical training in mid-2002, 
during service.  

The Veteran's October 2000 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a right 
knee condition.  The Veteran's service treatment records 
indicate that he sought treatment for right knee pain in 
February 2006.  The physician referred the Veteran for x-
rays, however, the record does not contain an x-ray report.  
The Veteran's December 2006 National Guard enlistment 
examination is negative for any complaints, treatment, or a 
diagnosis of a right knee condition. 

The Veteran underwent a VA examination in December 2007.  At 
the time, the Veteran reported that he has experienced right 
knee pain since his first deployment to Iraq, in April 2003; 
specifically, the Veteran reports that his knee has been 
giving out since that time.  The Veteran reported that his 
knee currently gives out when he walks more than 1/4 mile.  
Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with a chronic right knee 
sprain; however, did not provide a medical nexus opinion 
between the Veteran's diagnosis and his service.    

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Accordingly, a new medical examination 
is necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any right knee conditions 
which may be present.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and post-service 
treatment records and examinations.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated right knee condition 
is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


